
	

115 SRES 697 ATS: Designating November 2018 as “National College Application Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 697
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. Coons (for himself and Mr. Scott) submitted the following resolution; which was   considered and agreed to
		
		RESOLUTION
		Designating November 2018 as National College Application Month.
	
	
 Whereas equality of opportunity for all people is one of the noblest aspirations of the United States;
 Whereas the National Center for Education Statistics reports that the employment rate for young adults with a bachelor's degree and the employment rate for young adults whose highest credential is a high school diploma differ by 14 percentage points;
 Whereas a 2015 study by Georgetown University identified that the average lifetime earnings gap between college graduates and individuals with only a high school diploma is $1,000,000;
 Whereas the Pew Economic Mobility Project finds that whether a child born in the lowest income quintile obtains a 4-year degree or higher credential is associated with—
 (1)an approximately 70-percent difference in the probability of that child earning an income outside the lowest income quintile; and
 (2)a threefold difference in the probability of that child going on to earn an income in the highest income quintile;
 Whereas the Education Commission of the States highlights that the number of nontraditional students at colleges and universities is expected to rise 65 percent faster than the number of traditional students during the 15-year period ending in 2024;
 Whereas the Bureau of Labor Statistics reports that approximately 33 percent of high school graduates in 2017 did not matriculate to an institution of higher education the following fall semester, representing a modest decline in college enrollment since the year before;
 Whereas the Bureau of Labor Statistics also reports that the unemployment rate for recent high school graduates not enrolled in college in the fall semester of 2017 was 16.8 percent, significantly higher than the national unemployment rate;
 Whereas many secondary students struggle to identify and assess appropriate postsecondary options due to a number of factors, including insufficient information on programmatic outcomes and difficulties in accessing effective or consistent counseling services and resources;
 Whereas the complexity of financial aid systems and processes, coupled with a shortage of effective and comprehensive financial literacy instruction, can serve as an additional deterrent or barrier for students and families as they assess the viability of higher education programs as a postsecondary option;
 Whereas the United States built a thriving middle class in part by nurturing the potential for colleges and universities to serve as engines of social mobility; and
 Whereas the data on the benefits of higher education demonstrate that, in spite of ongoing barriers to access and student success, colleges and universities can still serve as engines of social mobility: Now, therefore, be it
		
	
 That the Senate— (1)designates November 2018 as National College Application Month;
 (2)encourages the people of the United States— (A)to evaluate options for pursuing higher education; and
 (B)to support every student, regardless of the background or resources of the student, in obtaining the skills and knowledge needed to thrive;
 (3)supports efforts to better assist low-income and first generation students throughout the college application process;
 (4)urges public officials, educators, parents, students, and communities in the United States to observe National College Application Month with appropriate activities and programs designed to encourage students to consider, research, and apply to college; and
 (5)commends teachers, counselors, mentors, and parents who support students throughout the college application process, as well as the organizations and institutions partnering to eliminate barriers to higher education.
			
